      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 1 of 29




                                         JjKIIIDIT d


    4'RQrOOEI>fSTIPULATEDl BIO-RAD v. IPX E-DISCOVERY AGREEMENT


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


BIO-RAD LABORATORIES, INC. and
PRESIDENT AND FELLOWS OF HARVARD
COLLEGE

              Plaintiffs,                         Civil Action No. l:19-cv-12533-WGY


       V.                                         DEMAND FOR JURY TRIAL


lOX GENOMICS, INC.,

               Defendant.




 I OX GENOMICS, INC.,

               Counterclaim Plaintiff,

        V.



BIO-RAD LABS., INC.,

               Counterclaim Defendant,

        and

PRESIDENT AND FELLOWS OF HARVARD
COLLEGE,

               Nominal Counterclaim
               Defendant.




       Plaintiff and Counterclaim Defendant Bio-Rad Laboratories, Inc. ("Bio-Rad") and

Plaintiff, Counterclaim Defendant, and nominal Counterclaim Defendant President and Fellows of
Harvard College ("Harvard University") (collectively "Plaintiffs"), and Defendant and
Counterclaim Plaintiff lOX Genomics, Inc. ("IOX" or "Defendant") agree that this proposed
       Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 2 of 29




Document Production Order ("Production Order") shall govern the Parties in the above-captioned

case (the "Litigation").

I.     GENERAL PROVISIONS

       A.      This Production Order supplements all other discovery rules and orders.            It

streamlines Electronically Stored Information ("ESI") production to promote a "just, speedy, and
inexpensive determination" of this action, as required by Federal Rule of Civil Procedure 1.

        B.     The Parties will make reasonable efforts to prepare responsive and non-privileged

data for production in accordance with the agreed-upon specifications set forth below. These

specifications apply to hard copy documents or ESI which are to be produced in this Litigation.

        C.     SECURITY.         The Parties will make reasonable efforts to ensure that any

productions made are free from viruses and may be provided on encrypted media.

        D.     CONFIDENTIALITY DESIGNATION. Responsive documents in TIFF format

will be stamped with the appropriate confidentiality designations in accordance with the Stipulated
Protective Order in this matter. Each responsive document produced in native format will have its

confidentiality designation identified in the filename of the native file.

        E.      PRODUCTION MEDIA. Documents shall be produced on secure file transfer

programs, such as ShareFile and SFTP,that are mutually agreeable to the Parties. As an alternative
to producing documents on secure file transfer programs, the production may be produced on
readily accessible external hard drives, DVD, or CD disks ("Production Media").                When
reasonably feasible, each pieceof Production Mediashall be labeled with (I) the producing Party's
name; (2) the production date; and (3) the Bates Number range of the materials contained on the
Production Media.

        F.      PRIVILEGE LOGGING. The producing party shall provide the requesting party

with a log of the documents withheld or redacted for privilege containing information sufficient to
enable the requesting party to evaluate the claims made, including the following information:
Custodian(s), From, To, CC, BCC, Date, Email Subject/Filename, Basis for Withholding (e.g.,
Attorney-Client Communication), Nature of the Privilege (e.g.. Providing Legal Advice), and
       Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 3 of 29




Privilege Subject Matter. In-house attorney names shall be designated with an asterisk; outside

counsel attorney names will be designated with a double asterisk. The producing party shall

provide such a privilege log within two weeks (14 days) of service of any production from which

privileged documents were redacted or withheld. Communications involving trial counsel that

post-date the filing of the complaint need not be placed on a privilege log unless a Party makes a
showing of good cause for why a log should be provided as to some subset of such

communications. This privilege logging provision also does not apply to already-produced

documents deemed produced from previously filed proceedings as covered in Section VII.
       G.      NON-WAIVER. Any document, native file, email, or custodial ESI that contains

privileged matter or attorney work product shall be handled in accordance with the provisions set
forth in Section 12 of the Stipulated Protective Order.

XL     DATA PROCESSING

       A.      DEDUPLICATION.            To the extent feasible, the Parties will de-duplicate

responsive ESI across Custodians. For each de-duplicated document, to the extent feasible, the
names of all custodians that possessed the document and the filepaths for each copy of the
document shall be produced. De-duplication may be done automatically via standard techniques
such as those based on MD5 or SHA-1 hash values. Documents are considered exact duplicates if

a document family or stand-alone file has a matching MD5 or SHA-1 hash value as compared
against the same document type (i.e., family or stand-alone file). Near-duplicate documents shall
not be removed. Standalone documents shall not be deduplicated against email attachments.
III.    GENERAL PRODUCTION SPECIFICATIONS

        A.     FORMAT. To the extent feasible, documents (whether originating in electronic

or hard copy format) shall be produced as single page. Group IV TIFF files in black and white
format. To the extent feasible, documents originating in hard copy format shall be converted to
TIFF images by scanning with at least 300 dots per inch (dpi).       Each image shall be named
according to the corresponding Bates number associated with thedocument. Each image shall be
branded according to theBates number and given a confidentiality designation, ifapplicable. Each
       Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 4 of 29




image shall show all text and images that could be visible to a user of the documents, including

any tracked changes, comment fields in the document, or presenter notes. Finally, each document

that is produced in native form shall also be accompanied with a Bates-stamped slipsheet image,

including any confidentiality designations.

       For any black and white document that a Party has received from the other Party and

believes it necessary to have that document in color, that Party shall notify the other Party of the

identity of such documents by Bates number and the other Party shall produce such document as

JPEG files in color within a reasonable period of time after receipt of the Party's request (to the

extent that the document is available in color). Each Party shall keep such requests for color

documents to a reasonable number it believes necessary to advance its case.

       B.      TEXT TO BE PROVIDED WITH IMAGE FILES.                          For each document,

extracted or optical character recognition ("OCR") text in UTF-8 format shall be provided. To the
extent possible, the text of native files should be extracted directly from the native file. If a
document has been redacted, OCR of the redacted document will suffice in lieu of extracted text.

Extracted or OCR text shall be included as one separate file per document, so long as it is provided

in such a manner that it can be loaded into commercially acceptable production software (e.g..

Relativity, Concordance, Summation, Ipro).

        C.     DATABASE LOAD FILES/CROSS-REFERENCE FILES. Production shall

include a DAT data load file and an OPT (Opticon) image load file in a reasonable format specified
bythe requesting party, or, if no request is made in a format thatcan be loaded into commercially
acceptable production software (e.g.. Relativity, Concordance, Summation, Ipro).
        D.     BATES NUMBERING. All images must be assigned a unique Bates number that

is sequential within a given document and across the production sets.
        E.     REDACTION OF INFORMATION.                   If documents are produced containing

redacted information, the producing Party shall supply a listof thedocuments foranysuchclaim(s)
of redaction, indicating the grounds for the redaction and the nature of the redacted material.
During the course of the Litigation, an electronic copy of the original, unredacted data shall be
       Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 5 of 29




securely preserved in such a manner so as to preserve without modification, alteration, or addition
the content of such data including any metadata therewith. This Production Order, the Stipulated
Protective Order, and the rules of the Court in this case set forth the basis for the redaction of

information.

       F.      UNITIZING OF DOCUMENTS. Distinct documents should not be merged into

a single record, and single documents should not be split into multiple records {i.e., documents
should be unitized as kept in the ordinary course of business). The Parties will use reasonable
efforts to unitize documents correctly. To the extent a Party believes that it is necessary to split a
single document into multiple records due to the size of such document, such multiple records
shall be identified as being related through the use of the BEGATTACH and ENDATTACH
metadata fields.

IV.     PRODUCTION OF ELECTRONICALLY STORED INFORMATION

        A.     METADATA FIELDS AND PROCESSING. E-discovery production requests

under Federal Rules of Civil Procedure34 and 45 shall not require metadata, other than as specified
on Exhibit A attached. However, if a Party believes in good faith that additional metadata are
necessary for providing substantive context to a specific produced document or native file, then
the producing party and the receiving party shall meet and confer in good faith to determine the
extent to which additional metadata should be produced. Any Metadata that is produced shall be
formatted into a .dat file with delimiters appropriate for use with commercially acceptable review
software {i.e., a load file). Parties may request other native files be produced as described in
Section IV.D. below.

        B.      NATIVE FILES. Spreadsheets, Access files, audio files, and videos must be
produced in native format.

        C.      PROPRIETARY FILES.              To the extent a response to discovery requires
production of ESI accessible only through proprietary software, the Parties should continue to
preserve each version of such information. The Parties shall meet and confer to finalize the
appropriate production format.
        Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 6 of 29




        D.      REQUEST(S) FOR ADDITIONAL NATIVE FILES. If good cause exists to

request production of specified files, other than those specifically set forth above, in native format,
the Party shall request such production and provide an explanation of the need for native file

review. The Parties shall work together to provide documents in reasonable useful format.

V.      PROCESSING OF THIRD-PARTY DOCUMENTS

        A.      A Party that issues a subpoena requesting the production of documents ("Issuing
Party") shall include a copy of this Production Orderwith the subpoena and state that the Parties
to the Litigation have requested that third parties produce documents in accordance with the
specifications set forth herein.

           B.   The IssuingParty shall ensurethat any documents it obtainspursuantto a subpoena
are produced to all Parties as soon as reasonably possible.
           C.   If the third-party production is not Bates-stamped, the Issuing Party will endorse
the third-party production with unique prefixes and Bates numbers prior to producing them toother
Parties.

           D.   Nothing in this stipulation is intended to or should be interpreted as narrowing,
expanding, or otherwise affecting the rights of the Parties or third parties to object to a subpoena.
VI.        SEARCHING AND SCOPE OF PRODUCTION

       [The Parties disputewhat language should be adopted for subsections A-D below]

     Plaintiffs' Proposed Section VL Language            I OX's Proposed Section VI. Language;
 A. SOURCES.                                         A. SOURCES.

 In responding to general requests under             The Partie^^ll meet and confer and
 Federal Rules of Civil Procedure 34 and 45          exchange infohqation regarding the
 that may implicate the production of ESI, the       following: (a) theTdentity and role of
 Parties will search central repositories, such      custodians from whichsdocuments and ESI
  as shared network drives, document                 will be obtained for proo^ion; (b) the
  databases, and if necessary other locations        identity, scope and format ofcustodial and
  where shared documents and files may be            non-custodial sources from wmqh documents
  held by individuals who are designated as          and ESI will be obtained for proo^ion; (c)
  being responsible for the maintenance and          the identity and scope ofsources of\.
  safekeeping of such documents on behalfof          documents and ESI to be produced witnbqt
  the Party (or Parties). In general, the Parties    the use of technology assisted review or X
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 7 of 29




shall not be required to search email, other      search terms; (d) applicable timeframe(s) for
forms of electronic correspondence, or            collection and review of documents and ESI.
custodial ESI in responding to such requests.'

As used herein, "custodial ESI" refers to ESI
that is in the possession of an individual
custodian, rather than in central repositories,
and for which such individual custodian is not
designated as being responsible for the
maintenance and safekeeping of such
documents on behalf of the Party (or Parties).
B. SOURCES THAT NEED NOT BE                       B. SOURCB^S THAT NEED NOT BE
SEARCHED.                                         SEARCHED^
The following locations will not be searched      The following locations will not be searched
under any circumstances, and as such need         in the first instance, and as such need not be
not be preserved, absent a Court order upon       preserved beyonmtheir preservation in the
showing of good cause: deleted or fragmented      ordinary course, aosent a Court order upon
data accessible only by forensics; Web            showing of good cause and unless agreed to
browser data such as temporary Internet files,    be produced pursuant to Section VI.D below:
history, cache, and cookies; server, system, or   deleted or fragmented data accessible only by
network logs; personal digital assistants;        forensics; Web brow^r data such as
mobile phones and tablets; voicemail              temporary Internet fil^, history, cache, and
systems; instant messaging applications, and      cookies; server, system\ ornetwork logs;
similar communications that are not printed       voicemail systems; dataVemaining from
and/or maintained by a Party; company             systems no longer in useVhat are not readily
employee internal social media profiles; data     accessible on systems currently in use; and
remaining from systems no longer in use that      automated disaster recove^ backup systems
are not readily accessible on systems             and/or disaster recovery backup tapes. In
currently in use; and automated disaster          addition, the Parties agree that with respect to
recovery backup systems and/or disaster           documents that automatically "autosave,"
recovery backup tapes. In addition, the           only the most recent version of such
Parties agree that with respect to documents      documents need be searched. Parties may
that automatically "autosave," only the most      request information in these c^egories upon a
recent version of such documents need be          showing of good cause, and theWrties shall
searched.                                         meet and confer in good faith. Imhe parties
                                                  cannot reach an agreement, they will follow
                                                  the provisions for resolving discovery and
                                                  Protective Order disputes outlined \n Section
                                                  VIII of this Order.
C. EMAIL AND CUSTODIAL ESI                        C. EMAIL AND CUSTODIAL El!
REQUESTS.                                         REQUESTS.

To obtain email or custodial ESI beyond that      The parties agree that they will cooper^e in
stated in section VI(A) above, a Party must       good faith regarding the disclosure and
propound specific requests for the production     formulation of appropriate search terms dr
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 8 of 29




of email or custodial ESI. Such requests shall   otherfllkring methodology (including TAR),
be propounded for specific issues (rather than   custodianV and potentially relevant
general discovery of a product or business)      noncustodml sources and methodologies in
and shall identify the requested custodian,      advance of my search for email or custodial
search terms/phrases, and time frame. The        ESI beyond tW stated in section VI(A)
Parties shall cooperate to identify the proper   above. With tnte objective of limiting the
custodians subject to these requests and         scope of reviewVnd production, and thereby
proper search terms/phrases.                     reducing discoveW burdens, the parties agree
                                                 to meet and conferyas early as possible, and in
Email and custodial ESI production shall be      advance of any search or filtering that results
limited to a total of no more than five          in the elimination ofMocuments from review
custodians for the Defendant and Plaintiff       for production, with awiew to facilitating
Bio-Rad. Email and custodial production for      production in accordance with the deadlines
Plaintiff Harvard University shall be limited    established by the CourKwhile minimizing the
as is reasonable according to the needs of the   need for motions practice Notwithstanding
parties, but shall not exceed two custodians.    the foregoing, the parties may approach the
The no more than two Harvard custodian(s)        Court with disputes concerning search
and the five Bio-Rad custodian(s) identified     methodologies, search term selection and
by 1OX must be custodians also identified by     testing, and search validatioA ifany, pursuant
Stilla. These limitations may be modified
upon a showing of good cause. The email
                                                 to the provisions for resolving discovery and
                                                 Protective Order disputes outlined in Section
                                                                                                   #1
and custodial ESI production from such           VIII of this Order.
custodians shall be limited to a total of no
more than five ESI search terms/phrases per      This provision does not prevent dny party
custodian. Stilla and lOX must select the        from undertaking searches of its o^n ESI for
same (no more than five) ESI search              its own purposes at any time.
terms/phrases for custodians that are common
between Stilla and lOX. The Parties may          Documents or ESI known to a party s counsel
jointly agree to modifythe limits on search      or custodian to be responsive to a discovery
terms/phrases without the Court's leave. The     request or relevant to the subject matter of
Court shall consider contested requests for up   this action shall be produced without r^ard to
to five additional search terms/phrases per      whether it was responsive to any search'
custodian, upon showing a distinct need based methodology described herein or developed in
on the size, complexity, and issues of this    accordance with this Order, unless Couns^
specific case. Cost-shifting may be            specifically identifies the documents bein]
considered as part of any such request.        withheld pursuant to a specific objection.
Search terms/phrases shall be narrowly
tailored to the particular issues addressed by
the specific requests for production of email
or custodial ESI. Indiscriminate
terms/phrases, such as the producing Party's
name or its product name, are inappropriate
unless combined with narrowing search
criteria that sufficiently reduce the risk of
overproduction. Search terms/phrases
unrelated to a specific request for production
     Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 9 of 29




of email or custodial ESI are prohibited. A
conjunctive combination of multiple words or
phrases narrows the search and shall count as
a single search term/phrase. A disjunctive
combination of multiple words or phrases
broadens the search, and thus each word or
phrase shall count as a separate search term
unless they are variants of the same word.
Use of narrowing search criteria (e.g., "and,"
"but not," "w/x") is encouraged to limit the
production and shall be considered when
determining whether to shift costs for
disproportionate discovery.

Email and custodial ESI production requests
shall be phased to occur after the Parties have
exchanged initial disclosures and basic
documentation about the patents, the prior art,
the accused instrumentalities, and the relevant
finances.
D. DISCOVERY OF OTHE]              ORMS OF        D. DISCOVERY OF OTHER FORMS OF
COMMUr^IGATION.                                   COMMUNICATION.


[Plaintiffs propos          's subsection D.      The parties will disclose by February 25,
should be omitted]                                2020 the forms of electronic communication
                                                  other than email that are used by the parties or
                                                  by their employees in the course of their
                                                  employment, including but not limited to text
                                                  messaging; messaging applications on
                                                  computers, servers, or other devices;
                                                  collaboration sites including but not limited to
                                                  Slack or Microsoft Teams, company blogs,
                                                  bulletin boards, or wikis; and the like. The
                                                  parties will meet and confer in good faith on
                                                  February 27, 2020, on the approach to the
                                                  searching and production of such documents.
                                                  If there are disputes, the parties will follow
                                                  the provisions for resolving discovery and
                                                  Protective Order disputes outlined in Section
                                                  VIII of this Order.
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 10 of 29




       [Plaintiffs' Statement Re: Section VI. Disputes]

             A. lOx's Demand for Unlimited Discovery is Unjustified and Inefficient
                (Subsection A and C)

       Despite the layers of protection and broad discovery parameters Plaintiffs have already

agreed to, lOx requests discovery that goes above and beyond what is necessary and usual.

       Most important, lOx refuses to agree to any limits on the number of document custodians

and search terms. Bio-Rad has proposed a reasonable limit of 5 Bio-Rad custodians and 2 Harvard

custodians.' 1Ox, for its part, has refused to make any counterproposal as to a reasonable number

of ESI custodians and search terms. While Bio-Rad is open to compromise, the trouble with lOx's

position is that lOx has made clear in meet and confer that it actually wants unlimiteddiscovery

from an unlimited number of document custodians.

       Such a demand is disproportionate and unjustified under anycircumstances. Indeed, in the

co-pending Stilla litigation that involves four different patents from four different entities (Bio-

Rad, Harvard, Lawrence Livermore National Laboratory, and the University of Chicago), the

parties had no trouble agreeing to reasonable limits on the number of email custodians that are in

line with what Bio-Rad proposes here. Nothing about the lOx case is so complicated and unusual

as to warrant unlimited email discovery.

        Ifanything, the circumstances here make IOx's demand for unlimited discovery unusually

unwarranted. The parties have been engaged in six prior and ongoing litigations. As set forth in

Section VILA below, the parties have agreed that the discovery from these cases may be used in


' lOx also does not accept Plaintiffs' proposal of Bio-Rad's five custodians apparently because it
is fewer than the eight custodians that Bio-Rad agreed to use in related Stilla case. But, the Stilla
case involves more patents and more parties. And on the flipside, lOx argues there is no basis to
apply the Stilla approach to this case because lOx has asserted antitrust claims, while Stilla has
not. Again, lOx forgets that it has access to discovery spanning six prior litigations, including
extensive discovery of Bio-Rad's acquisition of Raindance—the exact same issue underlying the
current antitrust counterclaims against Bio-Rad.

                                                 10
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 11 of 29




this case. This discovery encompasses 3,516,288 pages of material across 625,132 documents

relating to virtually every aspect of the companies' businesses. In this light, lOx's assertion that it

now needs unlimited additional email discovery makes no sense.

        lOx contends that it requires unlimited discovery—so much so, that it hints at needing up

to 35 custodians—because it has asserted antitrust counterclaims against Bio-Rad. Yet, all of

lOx's antitrust counterclaims relate solely to an alleged unlawful acquisition by Bio-Rad of

RainDance more than three years ago. When that acquisition completed, 1Ox and RainDance were

engaged in patent litigation. At the time, lOx took extensive discovery of both Bio-Rad's and

RainDance's acquisition due diligence files and deposed all of the key witnesses related to this

transaction.   Thus, lOx should already have nearly everything it needs for its antitrust

counterclaims. Indeed, in the three years since Bio-Rad's acquisitionof RainDance, IOx has never

before suggested thatthe acquisition was"illegal." Ifthis acquisition were truly important enough

to justify the unbounded discovery lOx now seeks, lOx would have said something long ago.

        Below, lOx cites a number of cases allegedly standing for the proposition that, in general,

there should not be limits on ESI custodians. Yet, lOx's cases merely represent situations where

parties agreed that there should notbe presumptive limits. Just asoften, the parties agree otherwise

and adopt reasonable limits consistent with Bio-Rad's proposal. See, e.g., Koninklijke Philips NV

etal. V. Troy-CSL Lighting, Inc., 1:15-cv-l 1053-WGY, D.I. 31 ("Each requesting party (Plaintiffs,

collectively, or Defendant) shall limit its email production requests to five custodians per

producing party (Plaintiffs, collectively, or Defendant) for all such requests...."); TMPatents, IP

et at V. LSI Corporation, l:12-cv-l 1416-WGY, D.I. 37 ("Each requesting party shall limit its e-

mail production requests to a total of five (5) custodians per producing party for all such
requests."); Hypertronics Corporation v. Lemo USA, Inc., et al., I:I2-cv-l 1085-WGY, D.I. 34



                                                   11
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 12 of 29




("Each requesting party shall limit its email production requests to a total of five custodians per

producing party for all such requests.").

       Regardless, none of the cases lOx cites involve a situation where, as here, the parties had

been engaged in years of prior litigation such that there was a readily available massive volume of

3.5 million pages of discovery directed to every key issue in the case. It cannot be that in such a

situation unlimited additional discovery is warranted, as it would only lead to excess and abuse.

        As an example, lOx states below that it opposes Bio-Rad's proposal of 5 custodians

because the number of people who were "aware" of Bio-Rad's acquisition plans exceeds 5. 1Ox's

suggestion that it will require discovery from every individual who was merely "aware" of Bio-

Rad's acquisition plan underscores the need for limits and the risks that lOx will pursue abusive

and overbroad discovery. In this regard, the Court already rejected lOx's requests for excessive

numbers of interrogatories and depositions. See D.I. 27 at 2-3.^
        This case is scheduled for trial in April. The parties have already exchanged over 3.5

million pages of documents. Rather than engaging in never-ending and disproportionate dragnet

discovery of unlimited email custodians, the parties should focus on getting the additional

discovery they truly need and getting this case ready for trial.

              B. lOx's   Demand for         Discovery from Ephemeral Communications is
                  Unwarranted


        In addition to seeking additional discovery from unlimited custodians, IOx demands

discovery from scores of ephemeral sources thataretraditionally notsearched, "including butnot

limited to text messaging; messaging applications on computers, servers, or other devices;


^ IOx also resists 2 Harvard custodians because it is less than the number of named inventors who
have been at Harvard. But, only one inventor is still affiliated with Harvard. It is unclear why IOx
could ever require discovery from more than 2 Stilla custodians. Indeed, in the co-pending case
against Stilla, the parties agreed that only 2 Harvard custodians would be necessary.


                                                  12
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 13 of 29




collaboration sites including but not limited to Slack or Microsoft Teams, company blogs, bulletin

boards, or wikis; and the like."

       Such discovery is unnecessary and disproportionate. Indeed, one judge in this district has

entered an agreed ESI order rejecting such broad discovery.          Medldea, LLC. v. DePuy

Orthopaedics, Inc., No. 1:17-CV-11172-GAO, 2017 WL 9289450, at *5 (D. Mass. Oct. 20,2017)

("Absent a Party's specific written notice for good cause, (a) the following categories of ESI are

presumed to be inaccessible and not discoverable: . . . (iii) Deleted, 'slac,' fragmented, or

unallocated data only accessible by forensics;... (ix) Text messages and instant messages that are

not retained in the ordinary course of business;...").

        Consistent with this, the District of Delaware's Default Discovery Rules have

contemplated and rejected discovery of these exact types of ephemeral communications. See

District of Delaware's Electronic Discovery Default Standard ("Absent a showing of good cause

by the requesting party," the following categories of ESI need not be preserved: "Deleted, slack,

fragmented, or other data only accessible by forensics"; "[ojnline access data such as temporary

internet files, history, cache, cookies, and the like"; "[ijnstant messages that are not ordinarily

printed or maintained in a server dedicated to instant messaging"; "[ejlectronic mail or pin-to-pin
messages sent to or from mobile devices (e.g., iPhone and Blackberry devices), provided that a

copy of such mail is routinely saved elsewhere."). In fact, one of lOx's own cited Orders rejects
discovery of such sources. See Shire LLC v. Abhai, LLC, No. l:15-cv-13909-WGY (D. Mass.

May 16, 2016), Stipulation and Order on Electronic Discovery ("In addition, the parties do not
presently contemplate that it will be necessary for a party to search for information from the
following sources: Smart phones, tablet computers, or other similar portable devices; PDAs;




                                                 13
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 14 of 29




cellular phones; voicemail systems; legacy computer systems; backup tapes; and disaster recovery

systems or materials.").

       And indeed, most courts consider the categories of ephemeral communications sought by

lOx to be presumptively not discoverable. See also Shotwell v. Zillow Grp. Inc., No. C17-1387-

JCC, 2019 WL 5802656, at *1 (W.D. Wash. Nov. 7, 2019) ("Absent a showing of good cause by

the requesting party, the following categories of ESI need not be preserved: a. Deleted, slack,

fragmented, or other data only accessible by forensics. B. Random access memory (RAM),

temporary files, or otherephemeral datathatare difficult to reserve without disabling theoperating

system."); Martinelli v. Johnson & Johnson, No. 215CV01733MCEEFB, 2016 WL 1458109, at

*2 (E.D. Cal. Apr. 13,2016)("Consistent with the proportionality standard set forth in the FRCP,

absent a party's specific written notice for good cause, the following categories of ESI are

presumed to be inaccessible and not discoverable: . . . iii. Deleted, 'slac,' fragmented, or
unallocated data only accessible by forensics; . . vii. Electronic data (e.g., call logs, email,

calendars, contactdata, notes, and text messages) sent to or from mobile devices),..."). Robinson

V. Gateway Tech. Coll., No. 15-C-1214, 2016 WL 344959, at *6 (E.D. Wis. Jan. 26, 2016) ("The

following categories of ESI generally are not discoverable in most cases, and if any party intends

to request the preservation or production of these categories, then that intention should be
discussed at the meet and confer or as soon thereafter as practicable: (1) 'deleted,' 'slack,'

'fragmented,' or 'unallocated' data on hard drives; . . ."); Travelers Prop. Gas. Co. of Am. v.

Cannon & Dunphy, S.C., 997 F. Supp. 2d 937, 946 (E.D. Wis. 2014); Krentz v. Carew Trucking.

Inc., No. 13-C-1373, 2014 WL 2110022, at *7 (E.D. Wis. May 20, 2014); Perez v. Mueller, No.

13-C-1302, 2014 WL 2050606, at *9 (E.D. Wis. May 19, 2014).




                                                14
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 15 of 29




       Again, rather than engaging in dragnet discovery, the parties should focus on the key

information that is needed and getting this case ready for trial. lOx's strange desire to amp up the

discovery burdens on the parties serves no purpose and should be rejected.



       [lOX's Statement Re: Section VI. Disputes]

       Bio-Rad's insistence that lOX is seeking "unlimited" discovery is simply not correct. Quite

the contrary, lOX merely requests the reasonable, standard approach where parties meet andconfer

early inthe caseto discuss appropriate limits based on upfront disclosures thatallow the parties to

identify custodians and ESI search termsfairly and in an informed way. This makes good sense in

this particular case where Bio-Rad has accused lOX of infringing three patents, lOX has accused

Bio-Rad of infringing two other patents, and lOX has filed antitrust and unfair competition claims

against Bio-Rad challenging its illegal acquisition of RainDance. See lOX's Partial Am. Answer

and Am. Counterclaims, ECF No. 53 at 19-58.

        lOX proposes an approach to e-discovery that is at once necessary given the breadth and

variety of issues in this case and also typical in antitrust cases and in civil litigation generally. Bio-

Rad ignores the complex nature of this case and the breadth of the claims against it and instead

proposes an approach to e-discovery that would already be inadequate even if this were only a
single-plaintiff patent infringement case, which it is not. The limits Bio-Rad seeks to impose are

facially insufficient here: they would arbitrarily limit the number of custodians of discoverable
electronic information that lOX can pursue to substantially fewer than the number of people

already known to possess discoverable information. Bio-Rad's asymmetric proposal would also
require lOX to select custodians and search terms that match those selected by Stilla—a party over




                                                    15
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 16 of 29




whom lOX has no control that is litigating a case that involves very different issues than those

raised here.


       The rule in civil litigation is that parties can obtain "discovery regarding any nonprivileged

matter that is relevant to any party's claim or defense." Fed. R. Civ. P. 26(b). The Supreme Court

has instructed that Rule 26 must be "construed broadly to encompass any matter that bears on, or

that reasonably could lead to other matters that could bear on, any issue that is or may be in the

case." Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). In antitrust cases, the need

for liberal discovery is even greater than in civil litigation more generally. See, e.g.. Manual for

Complex Litigation, Fourth, § 30, p. 519 (2004) (describing extensive scope of discovery in

antitrust cases); 6 James Wm. Moore, MOORE'S FEDERAL PRACTICE, s. 26.46[I], at 26-116

(3d ed. 1998) ("The scope of discovery in antitrust actions is at least as broad, if not broader than,

the scope of discovery in other actions because of the public importance of the decision, and the

need to define the issues."); Callahan v. AEV INC., 947 F. Supp. 175 (W.D. Penn. 1996)

("Discovery inan antitrust case isnecessarily broad because allegations involve improper business

conduct. Such conduct is generally covert and must begleaned from records, conduct, and business

relationships."); Kellam Energy, Inc. v. Duncan, 616 F. Supp. 215, 217 (D. Del. 1985) ("[T]here

is a general policy of allowing liberal discovery in antitrust cases."); FTCv. Lukens Steel Co., 444

F. Supp. 803, 805 (D.D.C. 1977) ("The discovery rules should normally be liberally construed to

permit discovery in antitrust cases.").

        In antitrust challenges to mergers, extensive discovery is the norm. The Federal Trade

Commission has announced a default policy of 35 custodians per merging party and so at least70

custodians per merger. See Reforms to the Merger Review Process, Announcement by Deborah
Platt Majoras, Chairman, Federal Trade Commission (Feb. 16, 2006) at I, 9 (quoting 15 U.S.C.



                                                  16
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 17 of 29




§ 18). Often merger reviews involve much more discovery. In the Department of Justice's recent

investigation of the T-Mobile-Sprint merger, there were 97 custodians and 23 depositions. State

o/NYv. Deutsche Telekom, Case 1:19-cv-05434-VM-RWL (S.D.N.Y. 2020), EOF No. 148 (Letter

to Court, July 30, 2019). lOX is not suggesting that it will need 97 or even 70 custodians in this

case and is providing this information merely for perspective on how unreasonable the limits Bio-

Rad seeks to impose truly are. lOX will be efficient and reasonable in discovery but will certainly

need more than five custodians. It is premature to set an arbitrary limit now before the parties have

met and conferred about the individuals who are actually likely to have relevant information.

Indeed, all of the cases Plaintiffs cite agreeing to low custodial limits are cases where one side

asserted patent infringement and no one asserted antitrust violations.

        lOX's e-discovery proposal is straightforward. The parties will meet and confer on the

scope of ESI discovery that is reasonable and appropriate for this complex case, including

custodians, search terms, and sources of information. Unlike Bio-Rad's proposal, lOX's proposal

does not impose arbitrary limits on the number of custodians, the number of search terms, or the

sources of information. Under lOX'sproposal the discovery willfit the needs of the case, as isjust

and proper under the Rules.

        This Court and other courts in this district routinely adopt e-discovery orders that are

almost identical to lOX's proposal and that do not impose arbitrary limits and do not exclude

instant messaging and other forms of communication that are kept in the ordinary course of
business.^ For example:



^ Plaintiffs position statement quotes multiple cases regarding "slac" and "slack" files in the
context ofhard drive fragmentation files that are only recoverable byforensic experts—which lOX
is not requesting. The "Slack" referred to in lOX's proposal refers instead to a workplace
collaboration and instant messaging program ("collaboration sites including but not limited to


                                                  17
       Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 18 of 29




  •    Professional Drug Co. v. AstraZenecaAB,'No. 12-cv-l 1609-WGY(D. Mass. Jan. 4,2013),
       Amended Protocol on Electronically Stored Information (ECF No. 119): Not limiting the
       sources of discovery, number of custodians, or search terms, and instead stating that the
       parties will "cooperate in good faith regarding the disclosure and formulation of
       appropriate search terms, custodians, and potentially relevant noncustodial sources and
       methodologies in advance of any ESl search."

   •   Shire LLC V. Abhai, IXC, No. l:15-cv-13909-WGY (D. Mass. May 16, 2016), Stipulation
       and Order on Electronic Discovery (ECF No. 52): Not limiting the sources of discovery,
       number of custodians, or number of search terms, and instead stating that the parties will
       "in goodfaithdetermine whichof their electronic systems contain relevant, responsive ESI
       and are reasonably accessible."

   •   Resorba Medical GmbHv. Organogenesis, Inc., No. l:16-cv-12173-GAO (D. Mass. June
       12, 2017), Stipulated ESI Protocol Order (ECF No. 37): Not limiting the types of
       information discoverable, the number of custodians, or the number of search terms, and
       instead stating that"[t]heparties will meetandconfer to identify theirrespective custodians
       and the production priority for them;" and "[t]heparties will meet andconfer regarding the
       search terms to be applied to limit documents and the appropriate number of such search
       terms."


   •   In re Intuniv AntitrustLitigation, No. l:16-cv-12396-ADB (D. Mass. Oct. 20,2017), Joint
       Stipulated Protocol for the Discovery of ESI and Hard Copy Documents (ECF No. 97):
       Not limiting the sources of discovery, number of custodians, or number of search terms
       and instead stating that"[t]heparties [] agree to the useof reasonable search terms and date
       ranges as one means to identify relevant ESI for review and production;"

   • In re: Prograf Antitrust Litig., No. 1:1 l-md-2242-RWZ (D. Mass. Apr. 5, 2012), ESI
     Protocol (ECF No. 61-2): Not limiting the number of custodians, number of search terms,
     or sources of discovery, specifically including "voicemail, instant messaging," "temporary
     internet files, history, cookies," and "backup and archival files," and having "[t]he parties
     agree that they will cooperate in good faith regarding the disclosure and formulation of
     appropriate search terms, custodians, and potentially relevant noncustodial sources and
        methodologies."

        In contrast to lOX's standard approach, Bio-Rad's radical proposal would arbitrarily and

prejudicially limit the discovery that lOX can take in this complex case. Bio-Rad's proposed
limitations are so extreme that the Court should reject them as an improper attempt to shield


Slack or Microsoft Teams, company blogs, bulletin boards, or wikis; and thelike") thathas become
popular atmany companies for instant business communications (sometimes in lieu ofemail) and
slack contains built in tools for storing and exporting messages. See https://slack.com/:
https://slack.eom/intl/en-gb/help/articles/360002079527-A-guide-to-Slack%E2%80%99s-
Discoverv-APls.


                                                18
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 19 of 29




relevant evidence from discovery and block litigation on the merits of this complex case. First,

Bio-Rad proposes that in general there be no searches of e-mail or other custodial documents.

Second, Bio-Rad proposes a limit ofjustfive Bio-Rad custodians. That isfewer than the eight

custodians that Bio-Rad agreed to use in the patent case it brought against Stilla, a much narrower

case that does not involve any antitrust claims and that involves fewer total patents asserted and

where Stilla has not asserted patents against Bio-Rad. Bio-RadLabs., Inc. v. Stilla Tech., Inc., Civil

Action No. l:19-cv-l 1587 (D, Mass), EOF No. 44 ("Stipulated ESI Order") at 7. Moreover, Bio-

Rad would force 1OX to select these five custodians from among the custodians already selected

by Stilla in the much smaller and simpler Stilla case. Third, Bio-Rad proposes oWoWmg justfive

search terms to be run on these custodial files. Again, Bio-Rad would require lOX to use the same

search terms as Stilla uses.

        There is no basis to apply the Stilla approach to this case and especially no basis to force

lOX to be limited to the same custodians or terms that Stilla selects. lOX has asserted antitrust

claims. Stilla has not. Even with respect to just the patent claims, lOX has patent counterclaims

asserting two patents against Bio-Rad, while Stilla does not, and Bio-Rad has asserted two patents

against lOX not asserted against Stilla. 1OX and Stilla's products and technologies are also entirely
different and sold into different markets for different uses. Bio-Rad's proposal that lOX must use

the same custodians and search terms as Stilla is contrary to basic principles of discovery given

the significant differences between the cases.

        Even now, when discovery has barely begun and theparties have not yetmet and conferred

substantively about the nature and scope ofdiscovery required in this case, Bio-Rad's preemptive
limits are manifestly unworkable based on facts that are already known and in the public record.

For instance, Bio-Rad's proposed limit of five Bio-Rad custodians is fewer than the number of



                                                  19
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 20 of 29




people it is known from public information were aware of Bio-Rad's plans for RainDance—plans

that are highly relevant to the subject matter of lOX's antitrust case. Bio-Rad's Executive Vice

President and President of the Life Science Group, who was the business lead in the RainDance

acquisition has testified in open court that she "presented the RainDance opportunity to the senior

executives and the Board of Directors and received approval to purchase the company." Trial

Transcript, Bio-Rad Labs., Inc. v. lOX Genomics, Inc., C.A. No. 15-152-RGA (D. Del. Nov. 5,

2018) at 122:17-23. Based on this statement alone the number of individuals at Bio-Rad who

participated in the decision to make an acquisition that lOX alleges was anticompetitive and

unlawful and who therefore may have specifically relevant information (namely, the senior

executives and the members of the board) is already substantially higher than Bio-Rad's

preemptive and arbitrary limit of five Bio-Rad custodians. In reality, the number of people at Bio-

Rad with information relevant to lOX's antitrust and unfair competition claims is far greater than

just those witnesses, including but not limited to Bio-Rad employees in management, finance,
sales, marketing, legal, as well as individuals from RainDance, and individuals at Bio-Rad who

are part of the Bio-Rad's product development efforts in at least theNGS sample prep space.

        Moreover, while the foregoing shows thatBio-Rad's proposal is notworkable even just for

lOX's antitrust claims, this says nothing about the patent claims in this case for which additional

custodians will certainly be required, including but not limited to Bio-Rad's employees

knowledgeable about the development, operation, marketing, and sales of Bio-Rad's products and

methods accused of infringing the patents asserted by lOX. Even justas to Bio-Rad's own asserted

patents, Bio-Rad's initial disclosures already identify five Bio-Rad employees as having relevant
information (the maximum number of custodians Bio-Rad proposes to allow). Indeed, just the

combined number of named inventors who have been at Harvard and individuals involved in




                                                 20
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 21 of 29




licensing at Harvard whose information will be relevant to the patent claims asserted against lOX

substantially exceeds Plaintiffs' proposed two custodian limit for Harvard custodians. Moreover,

the multiple named inventors who have been at Bio-Rad and/or RainDance shows that even if this

were only a patent case Bio-Rad's proposal would be unworkable. With the patent issues and the

antitrust issues combined there is simply no way to justify any such preemptive limit.

       Bio-Rad's reference to the prior litigations between Bio-Rad and lOX does not support

Bio-Rad's unreasonable requested discovery limits in this case. None of the prior litigations

involved antitrust claims. Moreover, Bio-Rad here has asserted three new patents that are not

related to the patents asserted in the prior litigations. The discovery in these prior litigations was

also sharply limited with respect to the information relevant to the antitrust claims. For example,

in the Delaware 152 case involving RainDance relied on in Plaintiffs' statement above, Bio-Rad

Joined the caseafterbuying RainDance and successfully refused to provide any email or otherESI

discovery because fact discovery in that case had closed.'* Thus, significant discovery relevant to
lOX's claims and defense here remains to be taken. Indeed, Bio-Rad's assertion that lOX's claims

relate "solely" to the RainDance acquisition misstates the scope of relevant discovery. Bio-Rad's

acquisition of RainDance, in addition to being an illegal acquisition, was also a part of an

anticompetitive scheme that is ongoing and about which highly relevant evidence must be

produced. In any event, to the extent that Bio-Rad's prior productions include material that is
related to this case, the parties have agreed to cross-use of priordiscovery and Bio-Rad will not be

obliged to reproduce that material, sothere is no burden. But because Bio-Rad's prior productions


'* Bio-Rad Labs, Inc. v. lOXGenomics Inc., No. 15-cv-152-RGA (D. Del.) at ECF Nos. 204-206,
208 (discovery dispute letters in which lOX sought email and other ESI discovery from Bio-Rad
consistent with the Delaware Default Standard for ESI discovery which Bio-Rad refused to
provide) and ECF No. 207 (August 8,2017 Hearing Transcript) at7:21-23, 11:1-5 (Court granting
Bio-Rad's request thatBio-Rad notberequired to provide anyemail or ESI search term discovery).


                                                  21
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 22 of 29




do not include everything necessary for this case, Bio-Rad's attempt to preemptively limit

discovery in this case is not proper.

        Plaintiffs provide no justification for deviating from the standard practice in antitrust cases

and civil litigation generally of permitting broad discovery and not imposing arbitrary limits in

advance. This case involves antitrust claims and patent claims going in two directions and Bio-

Rad's proposed limits are simply not appropriate. Nor can Plaintiffs explain how their proposed

limit of five custodians and five search terms and the proposal that lOX use the same custodians

and terms as Stilla could possibly meet the requirements of Rule 26 or meet the needs of this

distinct case.




        [Agreed Conclusion of Section VI.:]


        E.       COLLECTION METHODS. The producing party need not employ forensic data

collection or tracking methods and technologies, but instead may make electronic copies for

collection and processing purposes using widely-accepted methods or methods described in

manufacturers' and/or programmers' instructions, help menus, websites, and the like that preserve

the metadata of the native files, including their filepaths and folder structure, contained therein

(e.g., .pst, .zip, etc.), except when and to the extent there is good cause to believe specific, material

concerns about authenticity exist with respect to specific documents and materials. Ifthe receiving

party believes that there is such good cause, then the producing party and the receiving party shall
meet and confer in good faith to determine the extent to which forensic and other data associated

with the specific documents and materials should be produced. If the parties cannot reach an
agreement, they will follow the provisions for resolving discovery and Protective Order disputes
outlined in Section VIII of this Order.



                                                   22
       Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 23 of 29




VII.   USE     OF     CONFIDENTIAL          MATERIALS         FROM      PREVIOUSLY          FILED

       PROCEEDINGS BETWEEN THE PARTIES

       A.      The parties have or are engaged in previously filed proceedings: Bio-Rad

Laboratories, Inc. v. I OX Genomics, Inc., Case No. 18-1679-RGA ("1679 Action"), Certain

Microjluidic Devices, Inv. No. 337-TA-1068 ("1068 Investigation"); Certain Microjluidic
Systems, Inv. No. 337-TA-llOO ("HOC Investigation"); Bio-Rad Laboratories, Inc. v. I OX
Genomics Inc., Case No. I: I 5-cv-00I52 (D. Del.) ("152 Action"); In re Matter ofthe Arbitration

between Bio-Rad Laboratories, Inc. & Bio-Rad QL, Inc. v. Benjamin Hindson, Kevin Ness, &

Serge Saxonov, Case No. 01-14-0001-5239 (American Arbitration Association Commercial
Arbitration Tribunal) ("Arbitration"); Bio-RadLaboratories, Inc. v. 1OX Technologies, Inc., Case
No. MSCI4-0I751 (Gal. App. Dep't Super. Ct.) ("Trade Secret Litigation") (collectively,
"Previously Filed Litigations").

        B.      The parties agree that each party deems produced in this Litigation all the
documents that have been produced in the 1679 Action or thatwill be produced inthe 1679 Action
prior to the close of fact discovery inthepresent action. The production of documents in the 1679
Action includes the reproduction in the 1679 case of the 1100 Investigation materials, including
the Previously Filed Litigations materials that were produced in the 1100 Investigation. See 1679
Case EOF. No. 33,       16-22. At anypoint, if either party needs replacement copies of image files,
native files, metadata, or other information forsome orallofthedocuments produced inthis action
that were also produced in the 1679 Action, the parties will meet and confer in good faith to reach
a mutually agreeable solution. This provision does not apply to any documents from third parties
that are not a party to this action.

        C.      Documents from the Previously Filed Litigations that were stamped with any
confidentiality designation (e.g., CONFIDENTIAL BUSINESS INFORMATION, SUBJECT TO
PROTECTIVE          ORDER;       CONFIDENTIAL,        HIGHLY       CONFIDENTIAL,         OUTSIDE




                                                 23
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 24 of 29




ATTORNEYS' EYES ONLY), shall be treated as OUTSIDE ATTORNEYS' EYES ONLY

INFORMATION under the Protective Order.

       D.      If a party learns of documents from Previously Filed Litigations other than the 1679
Action that were not produced in the 1679 Action (including the reproduction there of the 1100
Investigation materials), the party will produce those documents in this Litigation. This provision
does not apply to any documents from third parties that are not a party to this action.
       E.      The parties agree that discovery responses, pleadings, briefing, orders (including
sealed orders), docket entries (including sealed docket entries), expert reports, disclosures, and
stipulations served or filed by the parties; transcripts (including without limitation deposition
transcripts, hearing transcripts, trial transcripts, transcripts of fact witnesses, and transcripts of
expert witnesses); and exhibits or attachments to any of the foregoing from the Previously Filed
Litigations shall be treated as discovery in this action and deemed produced in this action. This
provision applies on an ongoing basis to the ongoing proceedings in the Previously Filed
Litigations. This provision does not apply to the deposition transcripts ofthird parties that are not
a party to this action. This provision does apply (1) to depositions of current employees of the
parties and former employees if they were employed by one of the parties at the time of their
deposition and (2) to the full transcript of each hearing or trial,
        F.      Party depositions from the Previously Filed Litigations will be treated as if taken
inthis action. Trial or hearing testimony shall betreated the same as deposition testimony taken in
this action. Such transcripts do notcount against either party's limits on depositions and may not
be used as a basis to resist a deposition of a witness, even if thatwitness was previously deposed
inanother case. Each transcript shall betreated as though designated as OUTSIDE ATTORNEYS'
EYES ONLY INFORMATION, unless portions were public, portions have been made public, or
the transcript has otherwise had specific portions identified as non-confidential. Depositions that




                                                   24
        Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 25 of 29




contain third party confidential information shall not be used or relied on without first obtaining

the third party's permission or removing or redacting such confidential information.

        G.     Nothing in this provision should be interpreted as an admission that any information

from Previously Filed Litigations is relevant or admissible in this Litigation. The parties reserve

their respective rights in this Litigation to object to the admissibility or relevance of any

documents, testimony, or other information produced, served, transcribed, or filed in the

Previously Filed Litigations.

VIII.    DISCOVERY DISPUTE RESOLUTION

         A.    The parties agree to follow the Local Rule 37.1 procedures to resolve discovery
disputes [but the Parties have a dispute about whether to expedite the deadlines and timings
in Local Rule 37.1. Plaintiffs propose the same deadlines and timings from Local Rule 37.1
while lOX proposes expedited deadlines and timings as shown below.].
         B.     Rule 37.1(a): Obligation to Confer. Before filing any discovery motion, including
any motion for sanctions or for a protective order, counsel for each of the parties shall confer in
good faith to narrow the areas of disagreement to the greatest possible extent. It shall be the
responsibility of counsel for the moving party to arrange for the conference. Conferences may be
conducted over the telephone^^ailure ofopposing counsel to respond to arequest for adiscovery
conference within [Plaintiffs:-^days ; lOX: 3 days] ofthe request shall be grounds for sanctions,
which may includeautomatic allowance of the motion.
         C.     Rule 37.1(b): Motions. If (1) o^j^sing counsel has failed to respond to arequest
for adiscovery conference within the [Plaintiffs: ^ay; lOX: 3day] period set forth in subsection
(a), (2) opposing counsel has failed to attend a discovery conference within [Plaintiffs:
'^calendar days ; lOX: 5calendar days] of the request, or (3) disputed issues are not resolved
at the discovery conference, a dissatisfied party may file a motion and supporting memorandum.
The motion shall include a certificate in the margin of the last page that the provisions of this rule
have been complied with. The memorandum shall state with particularity the following:
         (1) If a discovery conference was not held, the reasons why it was not;

                                                 25
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 26 of 29




       (2) If a discovery conference was held, the time, date, location and duration of the

       conference; who was present for each party; the matters on which the parties reached

       agreement; and the issues remaining to be decided by the court;

       (3) The nature of the case and the facts relevant to the discovery matters to be decided;

       (4) Each interrogatory, deposition question, request for production, request for admission
       or other discovery matter raising an issue to be decided by the court, and the response

       thereto; and

       (5) A statement of the moving party's position as to each contested issue, with supporting
       legal authority, which statement shall be set forth separately immediately following each
       contested item.

       D.      Rule 37.1(c): The opposing party may respond to the memorandum within
                                       iA
[Plaintiffs: 14 calendar days ; lOXli^calendar days] after service thereof. The response, ifany,
shall conform to the requirements of subsection (b)(5) of this rule.


       [Plaintiffs' Statement Re: Section VIII. Dispute]

       lO's Demands to Depart from this Court's Local Rules are Unsupported (Section
       VIII)

        lOx desires to deviate from this district's local rules regarding the timing for resolving

discovery disputes. 1Ox, however, provides no reason todepart from this Court's carefully crafted
and adequate local rules. The District of Massachusetts local rules and this Court's discovery
policies as setforth on its website are more than adequate and need not be modified.


        [lOX's Statement Re: Section VIII. Dispute]

        Local Rule 37.1 provides that at least 28 days must elapse before a discovery dispute can

be fully briefed for resolution (allowing up to 14 days for an opposing party to attend a requested
conference and up to another 14 days for the opposing party to respond to the moving party's


                                                 26
       Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 27 of 29




discovery motion). A 28-day timeline for resolving discovery disputes simply is not workable

given the schedule set for this case. For lOX's antitrust and unfair competition claims, the deadline

for substantial completion of document production is two and a half months away (May 1, 2020)

and the close of fact discovery is only three and a half months away (June 3, 2020). Pretrial

Scheduling Order, ECF No. 39 at 19-20. The deadlines for discovery in connection with the

parties' patent infringement claims and counterclaims are also fast approaching (May 22, 2020,

for substantial completion and July 10, 2020, for the close of fact discovery). Id.

       To accommodate this schedule, lOX proposes the same procedure called for by Local Rule

37.1 but with expedited deadlines. The opposingparty must respond within three days of a request

for a discovery conference to set a conference within five days of the request, and an opposing

party must respond to a briefwithin five days. Although lOX expects that the parties will work

cooperatively to avoid discovery disputes, if a dispute needs to be raised with the Court this
procedure allows the dispute to be fully briefed for resolution within 10 days rather than 28 days.



IX.     MISCELLANEOUS PROVISIONS

        H.      OBJECTIONS PRESERVED.                  Nothing in this Production Order shall be
interpreted to require disclosure of information protected by the attorney-client privilege, work-
product doctrine, or any other applicable privilege or immunity. The Parties do not waive any
objections as to the production, discoverability, admissibility, orconfidentiality ofdocuments and
ESI.

        I.      Except as expressly stated, nothing in this Production Order affects the Parties'
discovery obligations under the Federal Rules, Civil Local Rules, or Patent Local Rules.
        J.      This Production Order may be modified in the Court's discretion or by stipulation.
        K.      As in all cases, costs may be shifted for disproportionate ESI production requests



                                                  27
      Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 28 of 29




pursuant to Federal Rule of Civil Procedure 26. Likewise, a party's nonresponsive or dilatory

discovery tactics are cost-shifting considerations.

       L.      A party's meaningful compliance with this Production Order and efforts to promote

efficiency and reduce costs will be considered in cost-shifting determinations.

       M.      Nothing in this Production Order prevents the parties from agreeing to use

technology assisted review and other techniques insofar as their use improves the efficacy of
discovery.




                                                  28
     Case 1:19-cv-12533-WGY Document 67 Filed 02/18/20 Page 29 of 29




         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.



Dated: February 14,2020              WEIL GOTSHAL & MANGES LLP




                                     By:          /s/
                                                    Derek C. Walter
                                           Attorney for Bio-Rad Laboratories,
                                            Inc. and President and Fellows of
                                                    Harvard College



                                     TENSEGRITY LAW GROUP, LLP



                                     By:
                                                    Robert L. Gerrity
                                            Attorney for lOX Genomics, Inc.




IT IS SO ORDERED^




Dated:
                                           United State^istrict Judge
                                               William/G. Young




                                    31
